Citation Nr: 0521333	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  05-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor


INTRODUCTION

The veteran served on active duty from March 1962 to May 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On July 8, 2005, a videoconference hearing was held before 
Marjorie A. Auer, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 
2002).  A transcript of that hearing has been associated with 
the record on appeal.  At that hearing, the Board granted the 
veteran's motion to advance this case on the docket because 
the veteran is seriously ill.  38 C.F.R. § 20.900(c)(2004).

The issue on appeal has been rephrased to reflect more 
accurately the veteran's contentions in this case.  The 
veteran's April 16, 2002 claim states clearly that he is 
seeking SMC for loss of use of a creative organ, not-as the 
issue had been certified by the RO-service connection for 
erectile dysfunction secondary to his service-connected 
lumbar spine disability.  Further, the veteran has repeatedly 
referred to his claim as being for a "K award," which the 
Board infers to be a reference to 38 U.S.C.A. § 1114(k), 
pertaining to SMC for loss of use of a creative organ.  
Because of the favorable nature of the decision that follows, 
the veteran is not prejudiced by the Board's actions.


FINDINGS OF FACT

1.  The veteran suffers erectile dysfunction due to his 
service-connected lumbar spine disability.

2.  The veteran's erectile dysfunction results in his loss of 
use of his penis as a creative organ.


CONCLUSION OF LAW

The criteria for special monthly compensation for loss of use 
of a creative organ have been met.  38 U.S.C.A. § 1114(k), 
5107(b) (West 2002); 38 C.F.R. § 38 C.F.R. §§ 3.350(a)(1) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Given the determination below, VA has 
fulfilled its duties to inform and assist the veteran on this 
claim.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for loss of use of a 
creative organ.  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or other creative organ.  Loss of use 
of one testicle will be established when examination by a 
board finds that:  (a) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle, or (b) the diameters of the 
affected testicle are reduced to one- half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or 
(c) if neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genito-urologist 
and accepted by the veteran, establishes the absence of 
spermatozoa.  38 C.F.R. § 3.350(a)(1)(i) (2004).

The veteran is service-connected for degenerative disc 
disease of L4-5, L5-S1, with spondylosis.  He also has 
arteriosclerosis associated with coronary artery disease, 
which is not service connected.

Review of the evidence of record shows that in March 1993 the 
veteran was treated by Eldridge McCormick, M.D., for low back 
pain.  Dr. McCormick referred the veteran to a Dr. Hermann 
for treatment of sexual function disturbance due to the pain.  
Thereafter the veteran was treated by Dr. Herrman for 
complaints of erectile dysfunction.  The veteran related the 
onset of difficulties to pain resulting from a second surgery 
on his spine in approximately late 1991.  He had normal 
erections, occasional detumescence, and an inability to 
obtain orgasms approximately 25 percent of the time.  He had 
mildly decreased sensation with mechanical stimulation, but 
most of the problems with satisfaction were related to the 
amount of back discomfort he experienced at that time.  The 
veteran's medical history included disc surgery in 1988 and 
disc surgery in 1991 but was otherwise unremarkable.  Dr. 
Herrman diagnosed chronic low back pain with interference 
with his desire to have intercourse with a component of 
performance anxiety.

Later in March 1993 the veteran was treated by Marc Kallins, 
M.D., for back and leg pain.  The veteran had normal sex 
function but unsatisfactory performance.  His sex life had 
been significantly impaired because he could not perform as a 
result of pain.  He had normal erectile and ejaculatory 
function.  When he was on the bottom position, he had very 
little pain, but this was "[u]nsatisfactory".  He was 
annoyed by left sciatica pain during coitus.  Dr. Kallins 
diagnosed chronic low grade left S1 radiculopathy.  The 
veteran was very functional, except he complained of sciatica 
during sexual activities.  

In April 1993 the veteran complained to Alexander Jungreis, 
M.D., that his back pain had recently increased in frequency 
and severity and had been causing difficulty with sexual 
function.

In statements dated in August 1996 and February 2005, the 
veteran's former spouse reported in February 2005 that her 
marriage to the veteran was absent sex from approximately 
1982 to 1992 because the veteran suffered from severe lower 
back pain.

In October 2000 the veteran was treated as a VA outpatient 
for psychological erectile dysfunction.  The veteran reported 
that he was able to get full erection at times.

In a May 2001 statement, a long time friend of the veteran 
stated that in approximately 1991 the veteran had told him 
that he had had problems with impotency following surgery on 
his back.  The veteran later had two heart attacks.

At an October 2001 VA spine examination, the veteran reported 
that the limitations of his back disability included that he 
was unable to have sex.

At a July 2002 VA miscellaneous neurological disorders 
examination, the veteran reported a decrease in ejaculations 
from the early 1980s to 1988.  He was able to have erections, 
but he was unable to have adequate ejaculations.  He lost his 
sexual libido during that time.  He currently had an 
occasional erection, but it did not last and he was unable to 
have ejaculations.  The veteran had been through sexual 
therapy and had been tried on Viagra and other medications, 
none of which helped his sexual performance.  He had 
essentially given up on the idea of having sexual relations.  
The examiner diagnosed sexual dysfunction with marked 
decrease in erection capability and loss of ejaculation.  The 
examiner opined that the veteran's sexual dysfunction was 
less likely than not due to his degenerative disc disease and 
resulting surgeries.  The examiner added that the veteran's 
sexual dysfunction was more likely than not secondary to the 
veteran's arteriosclerosis associated with his coronary 
artery disease.

At a July 8, 2005 hearing, the veteran testified that he 
began seeking treatment for erectile dysfunction following 
his divorce in approximately 1991.  He explained that he was 
unable to complete sexual relations because of his back pain.  
He had had erectile power up until approximately 2001.  He 
had had decreased libido since approximately 1992.  The 
veteran added that his erectile dysfunction began prior to 
the onset of any heart condition.  He had been reluctant to 
have sex with his spouse since approximately 1972 due to 
concerns about aggravating his back disability.  Following 
the second surgery on his spine in 1991, the veteran began 
developing severe pain during sex.  This prevented him from 
reaching ejaculation.  The veteran had been able to continue 
to have sex regularly, but had been unable to ejaculate, 
until approximately 1995 when he had last attempted to have 
sex.

The material factual question is whether the veteran's 
erectile dysfunction is a loss of use of a creative organ.  
The material legal question is whether the veteran may have 
special monthly compensation for a disability with possible 
multiple causes of which a service-connected disability is 
one.

The penis is not specifically named among the organs listed 
in the regulation implementing special monthly compensation 
for loss of use of a creative organ.  38 C.F.R. § 3.350(a)(1) 
(2004).  However, the regulation does refer to "other" 
creative organs than those listed, thus it is not an 
exclusive list.

The penis is defined, in part, as "the male organ of 
copulation."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1252 
(27th ed. 1988).  The various organs in a male that are 
concerned with reproduction include the testis, epididymis, 
ductus deferens, seminal vesicle, ejaculatory duct, prostate, 
bulbourethral gland, and penis.  Id. at 1189 (definition of 
"organa genitalia masculina interna").

Additional support for the premise that the penis is a 
creative organ is found at 38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2004), which rates deformity of the penis with 
loss of erectile power.  A footnote to Diagnostic Code 7522 
indicates that the disability is to be reviewed for 
entitlement to special monthly compensation under 38 C.F.R. § 
3.350.  Accordingly, the penis is a creative organ under the 
provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  
The veteran's erectile dysfunction is consistent with loss of 
use of a creative organ.

In this case, the RO denied the veteran's claim of because a 
VA examiner in July 2002 attributed the veteran's sexual 
dysfunction to non-service-connected causes.  VA General 
Counsel addressed the circumstance of a non-service-connected 
cause for loss of use of a creative organ (elective 
sterilization) that predated a service-connected anatomical 
loss of a creative organ (a hysterectomy).  The General 
Counsel opined that as special monthly compensation is 
awarded for either anatomical loss or loss of use of a 
creative organ, the fact that a veteran had undergone 
elective, non-service-connected sterilization does not bar 
entitlement to special monthly compensation for subsequent 
service-connected anatomical loss of a creative organ.  
Importantly, this opinion indicates that "the purpose" of 
special monthly compensation for loss or loss of use of a 
creative organ "is to account for psychological factors as 
well as the loss of physical integrity."  VAOPGCPREC 5-89 
(citations omitted).

The analogy is sufficiently close in this case to follow the 
same rationale, although the veteran's cardiovascular 
disabilities developed subsequent to his treatment for 
erectile dysfunction in 1993 due to back pain.  The 
possibility that his cardiovascular disabilities would also 
cause of loss of use a creative organ does not preclude SMC 
when there is service-connected cause of loss of use.

In this case, contrary to the opinion of the VA examiner in 
July 2002, the veteran clearly sought treatment for erectile 
dysfunction due to pain in his back.  The veteran's numerous 
statements provided about his difficulties are generally 
consistent.  The veteran is competent to report his 
experiences, such as his sexual activity, and readily 
observable symptoms, such as pain in his back.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  The veteran's 
testimony at the July 8, 2005 hearing was credible.  The 
veteran is functionally impotent due to back pain.  The fact 
that the veteran may be technically capable of achieving an 
erection does not rule out special monthly compensation when 
he is, in essence, functionally impotent.

The evidence in this case does not permit a finding of how 
much the service-connected cause contributes to the loss of 
use compared to other causes.  The extent to which his loss 
of use of a creative organ has a service-connected cause is 
material to the outcome of the veteran's claim.  The evidence 
is approximately in equipoise regarding the relative 
attribution of causes.  There is a reasonable doubt that the 
veteran currently has loss of use of a creative organ due to 
impotence resulting from his service-connected back 
disability.  That being the case, the benefit of the doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Special monthly compensation for loss of use of a creative 
organ is granted, subject to the regulations governing 
payment of monetary benefits.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


